United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-868
Issued: November 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2009 appellant filed a timely appeal from the April 18, 2008 and
January 20, 2009 decisions of the Office of Workers’ Compensation Programs that denied his
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has a right
knee condition that was caused or aggravated by factors of his federal employment.
On appeal, appellant, through his attorney, contends that the Office decisions are contrary
to fact and law.
FACTUAL HISTORY
On September 28, 2007 appellant, then a 58-year-old letter carrier working modified
duty, filed a Form CA-2, occupational disease claim, alleging that the duties of delivering mail

caused grinding of his right knee and traumatic chondromalacia patella.1 In a March 22, 2007
report, Dr. John H. Wilber, a Board-certified orthopedic surgeon, noted that appellant was first
seen on July 10, 2006 for a December 7, 2005 employment injury to his right knee. He
performed arthroscopic partial meniscectomy surgery on appellant’s right knee on August 7,
2006 and he had returned to light duty. Dr. Wilber diagnosed employment-related medial
meniscal tear and traumatic chondromalacia patella, secondary to repetitive use. In a
September 27, 2007 report, he opined that appellant’s chondromalacia was secondary to
repetitive use consistent with his mail carrier duties and his claim should be accepted for
traumatic chondromalacia patella. Dr. Wilber attached a duty status report providing restrictions
to appellant’s physical activity.
By letter dated October 12, 2007, the Office noted that appellant’s surgery was accepted
under file number xxxxxx627. Based on a referee opinion under that claim, he had returned to
limited duty.2 The Office informed appellant of the evidence needed to support his occupational
disease claim and requested a factual statement describing his limited-duty work and a
comprehensive medical report.
By decision dated December 3, 2007, the Office denied the claim noting that appellant
had not submitted a factual statement.
On December 6, 2007 appellant, through his attorney, requested a hearing that was held
on March 11, 2008. The hearing representative noted that evidence was needed regarding the
August 2006 surgery and that appellant should submit a right knee magnetic resonance imaging
(MRI) scan. Appellant testified regarding his recovery from the surgery and described his duties,
which included office work and an hour of carrying mail. He described the grinding in his
kneecap and attributed his chondromalacia condition to his letter carrier duties over 28 years and
not the light duties he performed following the August 2006 surgery. Appellant acknowledged
that the condition worsened after his return to work and he submitted undated images of a right
knee MRI scan.
By decision dated April 18, 2008, an Office hearing representative affirmed the denial of
the claim based on the lack of medical evidence supporting causal relationship.
On May 30, 2008 appellant’s attorney requested reconsideration and submitted an
April 7, 2008 report from Dr. Wilber, who advised that appellant’s chondromalacia patella
predated the surgery and was caused by the many years he worked as a letter carrier, but was
aggravated by the December 7, 2005 injury and that his current symptoms and problems of
chondromalacia were related to the December 2005 employment injury. In a December 4, 2008
report, Dr. Wilber advised that appellant continued to work limited duty and that his major
problem was chondromalacia of the patellofemoral joint. He stated that he had reviewed his

1

Appellant specifically stated that the duties of going up and down steps, carrying weight, bending, stooping and
lifting weight, pushing and pulling caused the claimed condition.
2

Appellant has a second appeal before the Board on file number xxxxxx627, the December 7, 2005 injury,
Docket No. 09-2071, that will be adjudicated separately.

2

operative note, where he mentioned a lesion involving the trochlear groove of the patellofemoral
joint.
In a January 20, 2009 decision, the Office denied modification, finding that Dr. Wilber
clearly related appellant’s chondromalacia condition to the injury of December 7, 2005,
adjudicated under file number xxxxxx627.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim, regardless of whether the asserted claim
involves traumatic injury or occupational disease, an employee must satisfy this burden of
proof.4
Office regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”5 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.6
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.7 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
3

5 U.S.C. §§ 8101-8193.

4

Roy L. Humphrey, 57 ECAB 238 (2005).

5

20 C.F.R. § 10.5(ee).

6

Roy L. Humphrey, supra note 4.

7

D.G., 59 ECAB ____ (Docket No. 08-1139, issued September 24, 2008).

3

condition and the specific employment factors identified by the claimant.8 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.9
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that his
diagnosed chondromalacia patella was caused by factors of his federal employment. Appellant
has an accepted claim for a traumatic injury to his right knee that occurred on December 17,
2005, adjudicated separately by the Office. The relevant medical evidence in the instant case
consists of reports from Dr. Wilber, an attending Board-certified orthopedic surgeon.10 In
reports dated March 22 and September 27, 2007, Dr. Wilber diagnosed chondromalacia patella
of the right knee and advised that it was secondary to repetitive use consistent with appellant’s
duties as a mail carrier. On April 7, 2008 he advised that, while the condition preexisted the
December 7, 2005 employment injury, that injury aggravated the condition and appellant’s
current symptoms and complaints were related to the December 7, 2005 employment injury.
The Board finds Dr. Wilber’s reports insufficient to establish appellant’s occupational
disease claim that the chondromalacia patella was caused by his job duties as a mail carrier.
Although Dr. Wilber originally stated that the condition was caused by appellant’s duties as a
mail carrier, he did not list any specific duties or provide an explanation of a mechanism of
injury.11 Furthermore, in a later report, he advised that appellant’s current condition was due to
the December 7, 2005 employment injury. The opinion of a physician supporting causal
relationship must be one of reasonable medical certainty that the condition for which
compensation is claimed is causally related to federal employment and such relationship must be
supported with affirmative evidence, explained by medical rationale and be based upon a
complete and accurate medical and factual background of the claimant.12 Furthermore, medical
opinions that are speculative or equivocal in character are of diminished probative value.13 The
Board therefore concludes that appellant did not meet his burden in this case.
CONCLUSION
The Board finds that appellant did not establish that he sustained right knee
chondromalacia patella under the instant claim.

8

Id.

9

Roy L. Humphrey, supra note 4.

10

The undated MRI scan report consists solely of images and does not contain an interpretive report.

11

See T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008).

12

Patricia J. Glenn, 53 ECAB 159 (2001).

13

D.D., 57 ECAB 734 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 20, 2009 and April 18, 2008 are affirmed.
Issued: November 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

